Case 6:20-cv-01339-GAP-DCI Document 36 Filed 12/17/20 Page 1 of 2 PageID 345


                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

   BERNIE HOWARD and CARDELL
   HARRIS,

                            Plaintiffs,

   v.                                                           Case No: 6:20-cv-1339-Orl-31DCI

   WASTE PRO USA, INC,

                            Defendant.


                                                 ORDER
          This matter is before the Court on Plaintiffs’ Motion to Dismiss Amended Complaint

   without Prejudice (Doc. 32). Defendants oppose the motion contending that the Complaint

   should be dismissed with prejudice (Doc. 34).1

          Federal Rule of Civil Procedure 41(a)(2) provides that an action may be dismissed at

   Plaintiffs’ request by order of the court on terms that the court considers proper. Given the

   background of this proceeding, it is proper for the dismissal here to be with prejudice, unless

   Plaintiffs compensate Defendant for the cost incurred defending this action.

          It is therefore

          ORDERED that Plaintiffs shall respond by December 30, 2020, whether they wish to




          1
            Confirming Judge Irick’s Report and Recommendation (Doc. 31), the Court dismissed
   Waste Pro of Louisiana as a party for lack of personal jurisdiction (Doc. 35). Thus, Waste Pro
   USA is the only party defendant subject to this order.
Case 6:20-cv-01339-GAP-DCI Document 36 Filed 12/17/20 Page 2 of 2 PageID 346



   accept a dismissal with prejudice or, alternatively, compensate Defendant a reasonable amount for

   a dismissal without prejudice.

          DONE and ORDERED in Chambers, Orlando, Florida on December 17, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




                                                 -2-
